"Motions for continuance, made at the term at which the indictment is found, while addressed to the discretion of the court, stand upon a different footing from such motions made at a subsequent term. In such cases the discretion of the court should be liberally exercised in favor of a fair trial, no less than that the trial should be speedy; and every facility should be afforded a defendant for presenting his defense as fully as he might be able to do were the case tried at a subsequent term. Reasonable opportunity for the defendant to prepare his defense should not be sacrificed in the interest of speed." Brooks v. State, 3 Ga. App. 458 (3) (60 S.E. 211).
Under the ruling quoted, and the facts of the instant case, the denial of the motion for a continuance, based upon the absence of two material witnesses for the defense, who lived in Tattnall County, Georgia, and were temporarily in Florida, was error; and that error rendered the further proceedings in the case nugatory.
Judgment reversed. MacIntyre and Gardner, JJ.,concur.
                         DECIDED JUNE 17, 1940.